DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/07/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. The following is the reference in the specification that is not listed in an information disclosure statement: US Patent Application titled “Target Probe Placement for Lung Ultrasound” and naming Balasunder et al. mentioned in Para. [032], lines 12-13.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “240” in Fig. 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 
Specification
The disclosure is objected to because of the following informalities: Para. [044], line 19, “The graphics processor 236” should be changed to “The graphics processor 240”. Appropriate correction is required.
The use of the terms “LUMIFY” in line 6 of Para. [045], “SPARQ” in line 7 of Para. [045], and “EPIQ” in line 7 of Para. [045], which are trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 5, 7, 12-13, and 15 are objected to because of the following informalities:  
Claim 1, line 8, the limitation “each image data set” should be changed to “each of the plurality of image data sets”;
Claim 1, line 8, the limitation “one of the scan line patterns” should be changed to “one of the plurality of scan line patterns”;
Claim 1, line 10, the limitation “the image data sets” should be changed to “the plurality of image data sets”;
Claim 1, line 12, the limitation “an image data set” should be changed to “one of the plurality of image data sets”;
Claim 1, line 13, the limitation “the scan line pattern” should be changed to “one of the plurality of scan line patterns”;
Claim 1, lines 13-14, the limitation “the identified image data set” should be changed to “the identified one of the plurality of image data sets”;
Claim 5, line 1, the limitation “the presence” should be changed to “a presence”;
Claim 7, line 1, the limitation “the scan line patterns” should be changed to “the plurality of scan line patterns”;
Claim 7, lines 1-2, the limitation “image planes” should be changed to “a plurality of image planes”;
Claim 12, line 2, the limitation “the scan line pattern” should be changed to “the selected one of the plurality of scan line patterns”;
Claim 12, line 3, the limitation “the identified image data set” should be changed to “the identified one of the plurality of image data sets”;
Claim 13, line 2, the limitation “to obtain images, in real time, in accordance” should be changed to “to obtain a plurality of real-time images in accordance”;
Claim 13, lines 2-3, the limitation “the selected scan line pattern” should be changed to “the selected one of the plurality of scan line patterns”;
Claim 13, line 4, the limitation “the real-time images” should be changed to “the plurality of real-time images”;
Claim 15, lines 5-6, the limitation “each image data set” should be changed to “each of the plurality of image data sets”;
Claim 15, line 6, the limitation “one of the scan line patterns” should be changed to “one of the plurality of scan line patterns”;
Claim 15, line 8, the limitation “the image data sets” should be changed to “the plurality of image data sets”;
Claim 15, line 10, the limitation “an image data set” should be changed to “one of the plurality of image data sets”;
Claim 15, line 11, the limitation “the scan line pattern” should be changed to “one of the plurality of scan line patterns”;
Claim 15, line 11, the limitation “the identified image data set” should be changed to “the identified one of the plurality of image data sets”; and
Claim 18, line 1, the limitation “the presence” should be changed to “a presence”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, 12-13, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (EP 2 345 908 A2, cited in the Applicant’s Information Disclosure Statement filed 02/07/2020 and a copy of which was filed by the Applicant on 02/07/2020), hereinafter Yoo.

Regarding Claim 1, Yoo discloses (Figs. 1-6) an ultrasound imaging system (ultrasound system 100) comprising: 
a controller (ultrasound data acquisition unit 120) configured to control a probe (ultrasound probe 122) for imaging a volume of a subject, wherein imaging comprises transmitting and receiving ultrasound signals in accordance with a plurality of scan line patterns (see, e.g., Para. [0015], lines 1-6, “The ultrasound system 100 further includes an ultrasound data acquisition unit 120. The ultrasound data acquisition unit 120 is configured to transmit ultrasound signals into the target object and receive ultrasound echoes from the target object, thereby acquiring a plurality of ultrasound data sets”; also see, e.g., Para. [0017], lines 1-14, “The ultrasound data acquisition unit 120 further includes an ultrasound probe 122... The ultrasound probe 122 is configured to transmit ultrasound signals in response to the Tx signals. The ultrasound probe 122 is further configured to receive ultrasound echoes reflected from the target object to thereby output a receive signal. The transmission and reception of the ultrasound signals are repeatedly performed in a sequential manner so that a plurality of receive signals is outputted”); and 
one or more processors (processing unit 130) in communication with the probe (ultrasound probe 122 within ultrasound data acquisition unit 120) (see, e.g., Para. [0020], lines 1-4, “the ultrasound system 100 further includes a processing unit 130, which is coupled to the user input unit 110 and the ultrasound data acquisition unit 120” and Para. [0017], lines 1-2, “The ultrasound data acquisition unit 120 further includes an ultrasound probe 122”), the one or more processors (130) configured to: 
see, e.g., Para. [0019], lines 3-12, “The ultrasound data forming section 124 is configured to form ultrasound frame data sets corresponding to frames P1, P2... PN by using the receive-focused signal, as shown in FIG. 3… The ultrasound frame data sets are repeatedly formed by using the plurality of receive-focused signals in a sequential manner to thereby form a plurality of ultrasound frame data sets” and Para. [0021], lines 2-23, “The processing unit 130 includes a volume data forming section 131. The volume data forming section 131 is configured to form a volume data set having a plurality of frames PI, P2... PN by using the plurality of ultrasound frame data sets… The formation of the volume data set is repeatedly carried out in a sequential manner in the volume data forming section 131, so that a plurality of volume data sets is formed”, where the disclosed “frames P1, P2… PN” corresponds to the claimed scan line patterns, and where the disclosed “receive-focused signal” corresponds to the claimed received ultrasound signals); 
select a target characteristic specific to an object in the volume (see, e.g., Para. [0014], lines 3-7, “the ultrasound system 100 includes a user input unit 110 to receive user input information. The user input information includes information for selecting one of applications associated with diagnosis parts for diagnosis of a target object”, where the disclosed “user input information” selected by a user and processed by the ultrasound system includes information on the desired claimed target characteristic specific to the target object that is selected); 
assess the image data sets for the target characteristic specific to the object in the volume (see, e.g., Para. [0023], lines 1-7, “The processing unit 130 further includes a contour detecting section 133, which is coupled to the first image forming section 132. The contour detecting section 133 is configured to perform contour detection upon the 2-dimensional ultrasound images, which have been formed in the first image forming section 132, to detect contours of the target object”, where the disclosed “contours of the target object” corresponds to the claimed target characteristic of the object); 
identify an image data set that includes the target characteristic (see, e.g., Para. [0024], lines 1-6, “The processing unit 130 further includes a determining section 134, which is coupled to the contour detecting section 133. The determining section 134 is configured to determine new scan angle, scan depth and scan speed based on the detected contours in the contour detecting section 133”, where the disclosed “new scan angle, scan depth and scan speed based on the detected contours” corresponds to identifying the image data set that is associated with the detected target characteristic; also see, e.g., Para. [0031], lines 4-13, “The determining section 134 is configured to check whether the contour of the target object is detected in the contour detecting section 133 at step S112. If it is determined that the contour is not detected, then the determining section 134 is configured to decrease the scan angle by a predetermined angle (e.g., 5 degree) for reset of the scan angle at step S114. Until the contour of the target object is detected in the contour detecting section 133, the above process from the step S102 to the step S114 is repeatedly carried out); and 
select the scan line pattern, which corresponds to the identified image data set, for subsequent imaging of the volume (see, e.g., Para. [0031], lines 4-6, “The determining section 134 is configured to check whether the contour of the target object is detected in the contour detecting section 133 at step S112” and Para. [0034], lines 1-6, “If it is determined that the connectivity exists at step S122, that is, it is determined that the detected contours correspond to the same object (e.g., fetus), then the determining section 134 is configured to check whether the scan angle can be increased based on a max scan angle range at step S124”, where the disclosed increasing of the scan angle corresponds to the claimed subsequent imaging of the volume).

Regarding Claim 5, Yoo discloses the ultrasound imaging system set forth above, further disclosing (Figs. 1-6) wherein the target characteristic is the presence of a feature specific to the object (see, e.g., Para. [0023], lines 1-7, “The processing unit 130 further includes a contour detecting section 133, which is coupled to the first image forming section 132. The contour detecting section 133 is configured to perform contour detection upon the 2-dimensional ultrasound images, which have been formed in the first image forming section 132, to detect contours of the target object”, where the disclosed “contours of the target object” corresponds to the claimed feature specific to the object).

Regarding Claim 7, Yoo discloses the ultrasound imaging system set forth above, further disclosing (Figs. 1-6) wherein the scan line patterns correspond to image planes (see, e.g., Para. [0019], lines 3-12, “The ultrasound data forming section 124 is configured to form ultrasound frame data sets corresponding to frames P1, P2... PN by using the receive-focused signal, as shown in FIG. 3… The ultrasound frame data sets are repeatedly formed by using the plurality of receive-focused signals in a sequential manner to thereby form a plurality of ultrasound frame data sets” and Para. [0021], lines 2-23, “The processing unit 130 includes a volume data forming section 131. The volume data forming section 131 is configured to form a volume data set having a plurality of frames PI, P2... PN by using the plurality of ultrasound frame data sets, which are provided from the ultrasound data acquisition unit 120, as shown in FIG. 5… In FIG. 5, numeral references 221 to 223 represents an A plane, a B plane and a C plane, which are perpendicular to each other… an elevation direction, which is a depth direction of a 3-dimensional ultrasound image, represents a scan direction of frames (scan planes), i.e., a swing direction of the array transducer. The formation of the volume data set is repeatedly carried out in a sequential manner in the volume data forming section 131, so that a plurality of volume data sets is formed”, where the disclosed “frames P1, P2… PN” corresponds to the claimed scan line patterns, and where the disclosed “scan direction of frames (scan planes)” of the volume data set corresponds to the claimed image planes).

Regarding Claim 8, Yoo discloses the ultrasound imaging system set forth above, further disclosing (Figs. 1-6) wherein the target characteristic comprises a length or an area of a feature specific to the object (see, e.g., Para. [0035], lines 3-4, “the detected contours correspond to different objects (e.g., fetus and uterine wall)”, where the disclosed fetus and uterine wall corresponds to the claimed target object, and where the disclosed detected contours of the imaged fetus and uterine wall corresponds to a representation of the claimed feature specific to the target object, wherein a length or an area of the disclosed imaged fetus and uterine wall would be included as characteristics in the detected contours of the imaged fetus and uterine wall).

Regarding Claim 12, Yoo discloses the ultrasound imaging system set forth above, further disclosing (Figs. 1-6) the system (ultrasound system 100) further comprising a display screen (display unit 150) configured to display an image of the object obtained via the scan line pattern, which corresponds to the identified image data set, without displaying images obtained via other ones of the plurality of scan line patterns (see, e.g., Para. [0027], lines 1-6, “The ultrasound system 100 further includes a display unit 150… The display unit 150 displays the 4-dimensional ultrasound images and the 2-dimensional ultrasound images, which have been formed in the processing unit 130” and Para. [0016-0023], which discloses that the ultrasound image formed in the processing unit 130 and displayed on the display unit 150 is obtained from the disclosed frames P1, P2… PN (corresponding to the claimed scan line patterns), and that the processing unit 130 detects the contour of the target object within one of the frames to be formed into an image (corresponding to the claimed target characteristic identified in an image data set), as described in the rejection of Claim 1 above).

Regarding Claim 13, Yoo discloses the ultrasound imaging system set forth above, further disclosing (Figs. 1-6) wherein the controller (ultrasound data acquisition unit 120) is configured to automatically control the probe (ultrasound probe 122) to obtain images, in real time, in accordance with the selected scan line pattern (see, e.g., Para. [0003], lines 3-5, “The ultrasound system can provide high dimensional real-time ultrasound images of inner parts of target objects” and Para. [0006], lines 1-3, “the ultrasound system may continuously form the 3-dimensional ultrasound images in real time to provide a 4-dimensional ultrasound image”), the system (ultrasound system 100) further comprising a display screen (display unit 150) configured to display the real-time images (see, e.g., Para. [0027], lines 1-6, “The ultrasound system 100 further includes a display unit 150… The display unit 150 displays the 4-dimensional ultrasound images and the 2-dimensional ultrasound images, which have been formed in the processing unit 130”).

	Regarding Claim 15, Yoo discloses (Figs. 1-6) a method (see, e.g., Para. [0009], Para. [0014-0025], and Para. [0029-0035]) comprising: 
controlling a probe (ultrasound probe 122) for imaging a volume of a subject, wherein imaging comprises transmitting and receiving ultrasound signals in accordance with a plurality of scan line patterns (see, e.g., Para. [0015], lines 1-6, “The ultrasound system 100 further includes an ultrasound data acquisition unit 120. The ultrasound data acquisition unit 120 is configured to transmit ultrasound signals into the target object and receive ultrasound echoes from the target object, thereby acquiring a plurality of ultrasound data sets”; also see, e.g., Para. [0017], lines 1-14, “The ultrasound data acquisition unit 120 further includes an ultrasound probe 122... The ultrasound probe 122 is configured to transmit ultrasound signals in response to the Tx signals. The ultrasound probe 122 is further configured to receive ultrasound echoes reflected from the target object to thereby output a receive signal. The transmission and reception of the ultrasound signals are repeatedly performed in a sequential manner so that a plurality of receive signals is outputted”; also see, e.g., Para. [0020], lines 1-4, “the ultrasound system 100 further includes a processing unit 130, which is coupled to the user input unit 110 and the ultrasound data acquisition unit 120”, where the ultrasound data acquisition unit 120 is controlled by the processing unit 120, and where the ultrasound data acquisition unit 120 comprises the ultrasound probe 122 (as described above in the reference to Para. [0017], lines 1-2), therefore the ultrasound probe 122 is also controlled by the processing unit 120 for imaging); 
generating a plurality of image data sets from the received ultrasound signals, each image data set corresponding to one of the scan line patterns (see, e.g., Para. [0019], lines 3-12, “The ultrasound data forming section 124 is configured to form ultrasound frame data sets corresponding to frames P1, P2... PN by using the receive-focused signal, as shown in FIG. 3… The ultrasound frame data sets are repeatedly formed by using the plurality of receive-focused signals in a sequential manner to thereby form a plurality of ultrasound frame data sets” and Para. [0021], lines 2-23, “The processing unit 130 includes a volume data forming section 131. The volume data forming section 131 is configured to form a volume data set having a plurality of frames PI, P2... PN by using the plurality of ultrasound frame data sets… The formation of the volume data set is repeatedly carried out in a sequential manner in the volume data forming section 131, so that a plurality of volume data sets is formed”, where the disclosed “frames P1, P2… PN” correspond to the claimed scan line patterns, and where the disclosed “receive-focused signal” corresponds to the claimed received ultrasound signals); 
selecting a target characteristic specific to an object in the volume (see, e.g., Para. [0014], lines 3-7, “the ultrasound system 100 includes a user input unit 110 to receive user input information. The user input information includes information for selecting one of applications associated with diagnosis parts for diagnosis of a target object”, where the disclosed “user input information” selected by a user and processed by the ultrasound system includes information on the desired claimed target characteristic specific to the target object that is selected); 
assessing the image data sets for the target characteristic specific to the object in the volume (see, e.g., Para. [0023], lines 1-7, “The processing unit 130 further includes a contour detecting section 133, which is coupled to the first image forming section 132. The contour detecting section 133 is configured to perform contour detection upon the 2-dimensional ultrasound images, which have been formed in the first image forming section 132, to detect contours of the target object”, where the disclosed “contours of the target object” corresponds to the claimed target characteristic of the object); 
identifying an image data set that includes the target characteristic (see, e.g., Para. [0024], lines 1-6, “The processing unit 130 further includes a determining section 134, which is coupled to the contour detecting section 133. The determining section 134 is configured to determine new scan angle, scan depth and scan speed based on the detected contours in the contour detecting section 133”, where the disclosed “new scan angle, scan depth and scan speed based on the detected contours” corresponds to identifying the image data set that is associated with the detected target characteristic; also see, e.g., Para. [0031], lines 4-13, “The determining section 134 is configured to check whether the contour of the target object is detected in the contour detecting section 133 at step S112. If it is determined that the contour is not detected, then the determining section 134 is configured to decrease the scan angle by a predetermined angle (e.g., 5 degree) for reset of the scan angle at step S114. Until the contour of the target object is detected in the contour detecting section 133, the above process from the step S102 to the step S114 is repeatedly carried out); and 
selecting the scan line pattern, which corresponds to the identified image data set, for subsequent imaging of the volume (see, e.g., Para. [0031], lines 4-6, “The determining section 134 is configured to check whether the contour of the target object is detected in the contour detecting section 133 at step S112” and Para. [0034], lines 1-6, “If it is determined that the connectivity exists at step S122, that is, it is determined that the detected contours correspond to the same object (e.g., fetus), then the determining section 134 is configured to check whether the scan angle can be increased based on a max scan angle range at step S124”, where the disclosed increasing of the scan angle corresponds to the claimed subsequent imaging of the volume).

Regarding Claim 18, Yoo discloses the method set forth above, further disclosing (Figs. 1-6) wherein the target characteristic is the presence of a feature specific to the object (see, e.g., Para. [0023], lines 1-7, “The processing unit 130 further includes a contour detecting section 133, which is coupled to the first image forming section 132. The contour detecting section 133 is configured to perform contour detection upon the 2-dimensional ultrasound images, which have been formed in the first image forming section 132, to detect contours of the target object”, where the disclosed “contours of the target object” corresponds to the claimed feature specific to the object).

Regarding Claim 20, Yoo discloses the method set forth above, further disclosing (Figs. 1-6) a non-transitory computer readable medium comprising instructions, which when executed by one or more processors cause an ultrasound imaging system to perform the method according to Claim 15 (see, e.g., Para. [0040], lines 1-6, “In another embodiment, there is provided a computer-readable storage medium storing instructions that, when executed by a computer, cause the computer to provide a method of adjusting a scan angle, a scan depth and a scan speed in forming an ultrasound image in an ultrasound system”; also see, e.g., Para. [0010], lines 1-14 and Para. [0040], lines 6-14, where the method steps set forth in the rejection of Claim 15 are summarized and are disclosed to be executable by the computer-readable storage medium).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (EP 2 345 908 A2, cited in the Applicant’s Information Disclosure Statement filed 02/07/2020 and a copy of which was filed by the Applicant on 02/07/2020), hereinafter Yoo, in view of Kamiyama (US 2010/0312112 A1, with publication date 12/09/2010).

Regarding Claim 2, Yoo discloses the ultrasound imaging system set forth above, except wherein the target characteristic is a characteristic of the object that meets an image quality threshold. 
However, in the same field of endeavor of scan plane generation using an ultrasonic diagnosis apparatus, Kamiyama discloses (Figs. 1-4) an ultrasound imaging system (see, e.g., Fig. 1 and Para. [0024-0038]), wherein a target characteristic is a characteristic of the object that meets an image quality threshold (see, e.g., Para. [0025], lines 1-6, “The input device 13 includes various types of switches, buttons, a trackball, a mouse, and a keyboard which are used to input, to the apparatus main unit 11, various types of instructions and conditions, an instruction to set a region of interest (ROI), various types of image quality condition setting instructions, and the like from an operator” and Para. [0039], lines 1-8, “For surface image generation processing, first of all, this apparatus includes a function of extracting, for each image, the contour of an organ of interest (a contour line; see reference numeral 62 in FIG. 8) from pixel value (the amplitude of a reception signal) differences of a tomogram (image tone or brightness changes of an image) by threshold processing or the like. With this operation, positions on the surface of the organ of interest are estimated”, where the disclosed brightness of the positions on the surface of the organ of interest corresponds to the claimed target characteristic, and where the disclosed brightness changes of an image by threshold processing based on image quality condition setting instructions from an operator corresponds to the claimed meeting an image quality threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system of Yoo by including that the target characteristic is a characteristic of the object that meets an image quality threshold, as disclosed by Kamiyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of diagnosis, to improve the image quality, and to maintain the desired brightness level of the image for accurate analysis of the region of interest, as recognized by Kamiyama (see, e.g., Para. [0006] and Para. [0039]).

Regarding Claim 3, Yoo discloses the ultrasound imaging system set forth above, except wherein the target characteristic is an intensity level of a feature specific to the object.
However, in the same field of endeavor of scan plane generation using an ultrasonic diagnosis apparatus, Kamiyama discloses (Figs. 1-4) an ultrasound imaging system (see, e.g., Fig. 1 and Para. [0024-0038]), wherein a target characteristic is an intensity level of a feature specific to the object (see, e.g., Para. [0025], lines 1-6, “The input device 13 includes various types of switches, buttons, a trackball, a mouse, and a keyboard which are used to input, to the apparatus main unit 11, various types of instructions and conditions, an instruction to set a region of interest (ROI), various types of image quality condition setting instructions, and the like from an operator” and Para. [0029], lines 1-8, “The B-mode processing unit 23 receives an echo signal from the reception unit 22, and performs… for the signal to generate data expressing the intensity of the signal with brightness. The image generating unit 25 converts the output data from the B-mode processing unit 23 into a B-mode image expressing the intensity of a reflected wave with brightness”, where the disclosed brightness of the reflected wave in the image corresponds to the brightness of the claimed feature specific to the object, and where the disclosed expressed intensity of the signal’s brightness based on image quality condition setting instructions from an operator corresponds to the claimed intensity level of the feature’s brightness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system of Yoo by including that the target characteristic is an intensity level of a feature specific to the object, as disclosed by Kamiyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of diagnosis, to improve the image quality, and to maintain the desired brightness level of the image for accurate analysis of the region of interest, as recognized by Kamiyama (see, e.g., Para. [0006], Para. [0029], and Para. [0039]).

Regarding Claim 10, Yoo discloses the ultrasound imaging system set forth above, further disclosing (Figs. 1-6) the system (ultrasound system 100) further comprising the probe (ultrasound probe 122) (see, e.g., Para. [0015], lines 1-6, “The ultrasound system 100 further includes an ultrasound data acquisition unit 120. The ultrasound data acquisition unit 120 is configured to transmit ultrasound signals into the target object and receive ultrasound echoes from the target object, thereby acquiring a plurality of ultrasound data sets” and Para. [0017], lines 1-2, “The ultrasound data acquisition unit 120 further includes an ultrasound probe 122”). 
Yoo does not disclose wherein the probe is a matrix probe and wherein the transmitting comprises electronically steering the ultrasound signals.
Figs. 1-4) an ultrasound imaging system comprising a probe (see, e.g., Fig. 1 and Para. [0024-0038]), wherein the probe is a matrix probe and wherein the transmitting comprises electronically steering the ultrasound signals (see, e.g., Para. [0054], lines 3-7, “It is also possible to perform such three-dimensional scanning by using… a two-dimensional matrix array probe whose delay directions can be electronically controlled”; also see, e.g., Claim 6, “the ultrasonic probe is one of a one-dimensional array type probe and a two-dimensional matrix array type probe configured to mechanically or electronically [respectively] swing a scan plane”, which shows that it is possible for the ultrasonic probe to be a two-dimensional matrix array type probe configured to electronically steer the ultrasound signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system of Yoo by including that the probe is a matrix probe where the transmitting comprises electronically steering the ultrasound signals, as disclosed by Kamiyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of diagnosis and to provide new diagnosis information throughout operation of the system, as recognized by Kamiyama (see, e.g., Para. [0006]). 

Regarding Claim 11, Yoo discloses the ultrasound imaging system set forth above, further disclosing (Figs. 1-6) the system (ultrasound system 100) further comprising the probe (ultrasound probe 122) (see, e.g., Para. [0015], lines 1-6, “The ultrasound system 100 further includes an ultrasound data acquisition unit 120. The ultrasound data acquisition unit 120 is configured to transmit ultrasound signals into the target object and receive ultrasound echoes from the target object, thereby acquiring a plurality of ultrasound data sets” and Para. [0017], lines 1-2, “The ultrasound data acquisition unit 120 further includes an ultrasound probe 122”).

However, in the same field of endeavor of scan plane generation using an ultrasonic diagnosis apparatus, Kamiyama discloses (Figs. 1-4) an ultrasound imaging system comprising a probe (see, e.g., Fig. 1 and Para. [0024-0038]), wherein the probe is a 1D array probe and wherein the transmitting comprises mechanically sweeping the ultrasound signals (see, e.g., Claim 6, “the ultrasonic probe is one of a one-dimensional array type probe and a two-dimensional matrix array type probe configured to mechanically or electronically [respectively] swing a scan plane”, which shows that it is possible for the ultrasonic probe to be a one-dimensional array type probe configured to mechanically sweep the ultrasound signals). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system of Yoo by including that the probe is a matrix probe where the transmitting comprises electronically steering the ultrasound signals, as disclosed by Kamiyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of diagnosis and to provide new diagnosis information throughout operation of the system, as recognized by Kamiyama (see, e.g., Para. [0006]). 

Regarding Claim 16, Yoo discloses the method set forth above, except wherein the target characteristic is a characteristic of the object that meets an image quality threshold.
However, in the same field of endeavor of scan plane generation using an ultrasonic diagnosis apparatus, Kamiyama discloses (Figs. 1-4) a method (see, e.g., Figs. 1-2, Para. [0024-0038], and Para. [0045-0046]), wherein a target characteristic is a characteristic of the object that meets an image quality threshold (see, e.g., Para. [0025], lines 1-6, “The input device 13 includes various types of switches, buttons, a trackball, a mouse, and a keyboard which are used to input, to the apparatus main unit 11, various types of instructions and conditions, an instruction to set a region of interest (ROI), various types of image quality condition setting instructions, and the like from an operator” and Para. [0039], lines 1-8, “For surface image generation processing, first of all, this apparatus includes a function of extracting, for each image, the contour of an organ of interest (a contour line; see reference numeral 62 in FIG. 8) from pixel value (the amplitude of a reception signal) differences of a tomogram (image tone or brightness changes of an image) by threshold processing or the like. With this operation, positions on the surface of the organ of interest are estimated”, where the disclosed brightness of the positions on the surface of the organ of interest corresponds to the claimed target characteristic, and where the disclosed brightness changes of an image by threshold processing based on image quality condition setting instructions from an operator corresponds to the claimed meeting an image quality threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yoo by including that the target characteristic is a characteristic of the object that meets an image quality threshold, as disclosed by Kamiyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of diagnosis, to improve the image quality, and to maintain the desired brightness level of the image for accurate analysis of the region of interest, as recognized by Kamiyama (see, e.g., Para. [0006] and Para. [0039]). 

Regarding Claim 17, Yoo discloses the method set forth above, except wherein the target characteristic is an intensity level of a feature specific to the object.
However, in the same field of endeavor of scan plane generation using an ultrasonic diagnosis apparatus, Kamiyama discloses (Figs. 1-4) a method (see, e.g., Figs. 1-2, Para. [0024-0038], and Para. [0045-0046]), wherein a target characteristic is an intensity level of a feature specific to the object (see, e.g., Para. [0025], lines 1-6, “The input device 13 includes various types of switches, buttons, a trackball, a mouse, and a keyboard which are used to input, to the apparatus main unit 11, various types of instructions and conditions, an instruction to set a region of interest (ROI), various types of image quality condition setting instructions, and the like from an operator” and Para. [0029], lines 1-8, “The B-mode processing unit 23 receives an echo signal from the reception unit 22, and performs… for the signal to generate data expressing the intensity of the signal with brightness. The image generating unit 25 converts the output data from the B-mode processing unit 23 into a B-mode image expressing the intensity of a reflected wave with brightness”, where the disclosed brightness of the reflected wave in the image corresponds to the brightness of the claimed feature specific to the object, and where the disclosed expressed intensity of the signal’s brightness based on image quality condition setting instructions from an operator corresponds to the claimed intensity level of the feature’s brightness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yoo by including that the target characteristic is an intensity level of a feature specific to the object, as disclosed by Kamiyama. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency of diagnosis, to improve the image quality, and to maintain the desired brightness level of the image for accurate analysis of the region of interest, as recognized by Kamiyama (see, e.g., Para. [0006], Para. [0029], and Para. [0039]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (EP 2 345 908 A2, cited in the Applicant’s Information Disclosure Statement filed 02/07/2020 and a copy of which was filed by the Applicant on 02/07/2020), hereinafter Yoo, in view of Kamiyama (US 2010/0312112 A1, with publication date 12/09/2010), as applied to Claims 2 and 3 above, further in view of Sohn et al. (US 2015/0002538 A1, with publication date 01/01/2015), hereinafter Sohn.

Regarding Claim 4, combined Yoo and Kamiyama (hereinafter modified Yoo) discloses the ultrasound imaging system set forth above, except wherein the object is a lung and the feature is a pleural line.
However, in the same field of endeavor of target identification in ultrasound imaging, Sohn discloses (Figs. 1-6) an ultrasound imaging system (see, e.g., Para. [0088-0100]), wherein the object is a lung (see, e.g., Para. [0056], lines 8-11, “when body fluids are accumulated in the lungs… a virtual image may be observed in ultrasound images obtained by imaging the lungs”) and the feature is a pleural line (see, e.g., Para. [0100], lines 1-3, “Referring to an ultrasound image 10, A-lines 11 to 14 may be observed as bright horizontal lines indicating a lung boundary region, namely, a pleura”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system of modified Yoo by including that the object is a lung and the feature is a pleural line, as disclosed by Sohn. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and more easily detect the desired features of a lung in an ultrasound image by using an ultrasound imaging system, as recognized by Sohn (see, e.g., Para. [0006] and Para. [0056-0059]). 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (EP 2 345 908 A2, cited in the Applicant’s Information Disclosure Statement filed 02/07/2020 and a copy of which was filed by the Applicant on 02/07/2020), hereinafter Yoo, in view of Sohn et al. (US 2015/0002538 A1, with publication date 01/01/2015), hereinafter Sohn.


However, in the same field of endeavor of target identification in ultrasound imaging, Sohn discloses (Figs. 1-6) an ultrasound imaging system (see, e.g., Para. [0088-0100]), wherein the object is a lung (see, e.g., Para. [0056], lines 8-11, “when body fluids are accumulated in the lungs… a virtual image may be observed in ultrasound images obtained by imaging the lungs”) and the feature is a plurality of A-lines at multiple distances of a depth of a pleural line (see, e.g., Para. [0057], lines 1-2, “An A-line, which is shown as a bright horizontal line, may be observed near the pleura in an ultrasound image” and Para. [0100], lines 1-3, “Referring to an ultrasound image 10, A-lines 11 to 14 may be observed as bright horizontal lines indicating a lung boundary region, namely, a pleura”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system of Yoo by including that the object is a lung and the feature is a plurality of A-lines at multiple distances of a depth of a pleural line, as disclosed by Sohn. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and more easily detect the desired features of a lung in an ultrasound image by using an ultrasound imaging system, as recognized by Sohn (see, e.g., Para. [0006] and Para. [0056-0059]). 

Regarding Claim 19, Yoo discloses the method set forth above, except wherein the object is a lung and the feature is a plurality of A-lines at multiple distances of a depth of a pleural line.
However, in the same field of endeavor of target identification in ultrasound imaging, Sohn discloses (Figs. 1-6) a method (see, e.g., Para. [0066-0075] and Para. [0088-0100]), wherein the object is a lung (see, e.g., Para. [0056], lines 8-11, “when body fluids are accumulated in the lungs… a virtual image may be observed in ultrasound images obtained by imaging the lungs”) and the feature is a plurality of A-lines at multiple distances of a depth of a pleural line (see, e.g., Para. [0057], lines 1-2, “An A-line, which is shown as a bright horizontal line, may be observed near the pleura in an ultrasound image” and Para. [0100], lines 1-3, “Referring to an ultrasound image 10, A-lines 11 to 14 may be observed as bright horizontal lines indicating a lung boundary region, namely, a pleura”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yoo by including that the object is a lung and the feature is a plurality of A-lines at multiple distances of a depth of a pleural line, as disclosed by Sohn. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and more easily detect the desired features of a lung in an ultrasound image by using the method of an ultrasound imaging system, as recognized by Sohn (see, e.g., Para. [0006] and Para. [0056-0059]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (EP 2 345 908 A2, cited in the Applicant’s Information Disclosure Statement filed 02/07/2020 and a copy of which was filed by the Applicant on 02/07/2020), hereinafter Yoo, in view of Radulescu et al. (US 2015/0011886 A1, with publication date 01/08/2015), hereinafter Radulescu.

Regarding Claim 9, Yoo discloses the ultrasound imaging system set forth above, except wherein the controller is further configured to control the probe for imaging the volume of the subject by re-transmitting and receiving ultrasound signals in accordance with the plurality of scan line patterns upon detection of movement of the probe.
However, in the same field of endeavor of ultrasound imaging, Radulescu discloses (Figs. 1-3) an ultrasound imaging system (see, e.g., Para. [0012-0022]), wherein the controller is further configured to see, e.g., Para. [0016], lines 1-3, “the device is configured for detecting relative movement with respect to respective positions of an imaging probe and body tissue”; also see, e.g., Para. [0042], lines 1-4, “The probe 112 is connected, by a cable 128 to an image acquisition module 132. The latter is communicatively connected to a processor 136 having a computer readable medium”, which discloses that the probe is controlled by a controller in the form of an image acquisition module and a processor; also see, e.g., Para. [0049], lines 1-5, “Over time, relative movement may occur with respect to respective positions of an imaging probe 112 and body tissue being imaged… the clinician may inadvertently move” and Para. [0051], lines 1-16, “FIG. 3 shows movement 304 of the imaging probe 112 relative to the volume 100… This is detectable by comparing, for a given phase, a current image to previous, stored images… The comparisons can be made periodically, or continuously, to detect movement. If movement is detected, portion imaging is interrupted 308 and the volume acquisition is re-executed… Re-execution of volume… may alternatively be designed to occur periodically… as a precaution in case of movement”, where the movement of the probe is detectable by the image acquisition module and processor, and where re-transmitting occurs in the form of re-executing the disclosed volume acquisition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system of Yoo by including that the controller is further configured to control the probe for imaging the volume of the subject by re-transmitting and receiving ultrasound signals in accordance with the plurality of scan line patterns upon detection of movement of the probe, as disclosed by Radulescu. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the desired probe position for see, e.g., Para. [0002], Para. [0012-0017], and Para. [0049-0051]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (EP 2 345 908 A2, cited in the Applicant’s Information Disclosure Statement filed 02/07/2020 and a copy of which was filed by the Applicant on 02/07/2020), hereinafter Yoo, in view of Tsukagoshi et al. (US 2017/0323447 A1, with foreign priority effectively filed date 05/09/2016), hereinafter Tsukagoshi.

Regarding Claim 14, Yoo discloses the ultrasound imaging system set forth above, further disclosing (Figs. 1-6) wherein the object comprises an internal cavity (see, e.g., Para. [0035], lines 3-4, “the detected contours correspond to different objects (e.g., fetus and uterine wall)”, wherein the disclosed fetus and uterine wall corresponds to the claimed internal cavity of the target object).
Yoo does not disclose wherein the object comprises a kidney, a heart, or a blood vessel.
However, in the same field of endeavor of target detection in ultrasound imaging, Tsukagoshi discloses an ultrasound imaging system (see, e.g., Para. [0020-0021]), wherein the object comprises a kidney, a heart, or a blood vessel (see, e.g., Para. [0053], lines 12-15, “the detection function 37a detects a bone, an organ, a blood vessel, a nerve, a lumen, etc. included in volume data by detecting an anatomical feature point of a specific organ, bone, etc.”, where the disclosed “organ” would include a kidney, heart, etc.; also see, Para. [0067], lines 9-12, “FIG. 7 only illustrates a lung, a heart, a liver, a stomach, a kidney, etc. as organs. However, in practice, the virtual patient image further includes numerous organs, bones, blood vessels, nerves, etc.”, where the disclosed “virtual patient” of Fig. 7 is utilized with the disclosed system for detection of anatomical features, and where the disclosed “virtual patient” of Fig. 7 illustrates specific organs of heart and kidney, as well as blood vessels, which indicates that the system is operable to detect the features of an object that is a heart, kidney, or blood vessel).
see, e.g., Para. [0053] and Para. [0067]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793